128 Ga. App. 478 (1973)
197 S.E.2d 154
RIGGINS
v.
THE STATE.
47700.
Court of Appeals of Georgia.
Submitted January 9, 1973.
Decided February 16, 1973.
Rehearing Denied March 13, 1973.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, David Rawlins, J. Melvin England, for appellee.
PANNELL, Judge.
The defendant was tried and convicted of automobile theft and was sentenced to ten years in the penitentiary. His motion for new trial on the general grounds only was overruled and he appealed. His sole enumeration of error was to the overruling of the motion for new trial.
1. The evidence was amply sufficient to support the verdict and there was no error in overruling the motion for new trial.
2. Appellant, in his brief, argues an alleged error in the pre-sentence hearing, but there being no enumeration of error relating to such alleged error, this court is without jurisdiction to consider it.
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.